Name: 2014/347/EU: Council Decision of 20 February 2014 on the conclusion of a Protocol to the Partnership and Cooperation Agreement between the EuropeanÃ Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, on a Framework Agreement between the European Union and the Republic of Armenia on the general principles for the participation of the Republic of Armenia in Union programmes
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe
 Date Published: 2014-06-13

 13.6.2014 EN Official Journal of the European Union L 174/1 COUNCIL DECISION of 20 February 2014 on the conclusion of a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, on a Framework Agreement between the European Union and the Republic of Armenia on the general principles for the participation of the Republic of Armenia in Union programmes (2014/347/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 114, 168, 169 and 172, Article 173(3), and Articles 188 and 192, in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2012/777/EU (1), the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, on a Framework Agreement between the European Union and the Republic of Armenia on the general principles for the participation of the Republic of Armenia in Union programmes (2) (the Protocol) was signed on behalf of the Union on 17 December 2012. (2) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, on a Framework Agreement between the European Union and the Republic of Armenia on the general principles for the participation of the Republic of Armenia in Union programmes is hereby approved on behalf of the Union. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 10 of the Protocol (3). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 20 February 2014. For the Council The President K. HATZIDAKIS (1) OJ L 340, 13.12.2012, p.26. (2) See page 3 of this Official Journal. (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.